Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 22, 2020

                                      No. 04-20-00442-CV

                   IN THE INTEREST OF J.A., Y.A., A.A., CHILDREN,

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI01637
                         The Honorable Monique Diaz, Judge Presiding


                                         ORDER

        On October 20, 2020, we abated this appeal and ordered appellant to file a notification
regarding the status of the trial court’s modified order or dispositive motion by November 16,
2020. On November 16, 2020, appellant filed a notification requesting that we continue the
abatement. We then ordered that this appeal remain abated and that appellant must file a
notification regarding the status of this appeal or dispositive motion by December 16, 2020. In
that order, we advised counsel that further requests to continue the abatement will be disfavored.
        On December 16, 2020, appellant filed a second notification stating that she has drafted
the modified order, but is awaiting the necessary signatures. She further states she will have to
set the entry of the final divorce decree with the trial court. For these reasons, she requests that
we continue the abatement.
        After consideration, it is ORDERED that this appeal remain ABATED until January
18, 2021. If appellant fails to file a dispositive motion by this date, we will reinstate the appeal
on this court’s docket on January 19, 2021 and order appellant to provide written proof to this
court that either (1) the clerk’s fee has been paid or arrangements have been made to pay the
clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee by January 29,
2021.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court